
	
		I
		112th CONGRESS
		1st Session
		H. R. 1998
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2011
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the District of Columbia Home Rule Act to permit
		  the District of Columbia to impose a tax on income earned as a professional
		  athlete by nonresidents of the District.
	
	
		1.Permitting taxation of
			 nonresident professional athlete income by district of columbia
			(a)Permitting
			 District To impose taxSection 602(a)(5) of the District of
			 Columbia Home Rule Act (sec. 1–206.02(a)(5), D.C. Official Code) is amended by
			 striking the semicolon at the end and inserting the following: , other
			 than any income earned by the individual as a professional
			 athlete;.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to income earned on or after the date of the enactment of this Act.
			
